Citation Nr: 1449489	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-02 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable rating for headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, that granted service connection and assigned an initial 0 percent rating for headaches, effective December 8, 2010.

In March 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In March 2014, the Board remanded this matter for additional development.  Also at that time, the Board remanded issues of entitlement to service connection for bilateral hearing loss and tinnitus.  A July 2014 rating decision granted service connection for bilateral hearing loss and tinnitus.  As that is a full grant of the benefit sought as to those issues, they are no longer on appeal.

 
FINDINGS OF FACT

Since the December 8, 2010, effective date of service connection, the Veteran's  headaches have been characterized by pain, but no prostrating attacks occurring an average of once every two months over the past several months have been shown.


CONCLUSION OF LAW

The criteria for an initial compensable rating for headaches have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a March 2011 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent July 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Veteran is currently assigned an initial 0 percent rating for headaches pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

Diagnostic Code 8100 provides ratings for migraine headaches.  That diagnostic code provides a 10 percent rating for characteristic prostrating attacks occurring an average of once every two months over the several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

For rating codes, such as Diagnostic Code 8100, which do not provide for a 0 percent rating, a 0 percent rating will nevertheless be assigned when the symptomatology required for the minimum compensable rating is not shown.  38 C.F.R. § 4.31 (2014).

In a January 2011 letter, the Veteran's private physician, C. Paz, M.D., stated that he had been treating the Veteran for headaches which began eight months earlier.  The headaches were located on the right side of the head and top and the Veteran characterized the quality as throbbing pain.  The Veteran described the severity as uncontrolled, lasting two hours during the day.  

A March 2011 VA neurological examination shows that the Veteran reported having headaches since service.  About eight months earlier they became more severe, lasting five to six hours and almost always in the right hemicranium.  The examiner noted that the Veteran brought a copy of his primary care doctor's note from January 2011 in which no diagnosis other than "headaches" was made.  The Veteran had an MRI of the head in 2010 which did not show tumors, but did show a "blind spot," which was not given a specific diagnosis, but the Veteran was told that it was not a brain tumor.  The Veteran gave a positive history of excessive lacrimation of both eyes with headaches.  He denied associated symptoms including nausea, vomiting, or tender throbbing blood vessels on head.  The Veteran stated he could usually control the pain with acetaminophen or Aleve and a cold washcloth and continue his daily activities.  The examiner noted that the Veteran denied migraine headaches.  The diagnosis was chronic headaches, not otherwise specified. 

In an April 2011 letter, the Veteran stated that his headaches started in service and continued after discharge.  He was prescribed Darvon by a local physician.  He eventually stopped taking prescription medicines and for many years took over the counter medications.  For the past couple years, the headaches came back stronger and he sought medical help in January 2011.  

An April 2011 private medical record from M.R. Aguilar, M.D., shows that the Veteran was assessed with headaches, etiology undetermined.  The Veteran had been asymptomatic since the introduction of Gabapentin.  The Veteran denied any other neurologic symptoms at that time.  At that time of the initial consultation in February 2011, the Veteran had been experiencing headaches since July 2010.  They were initially intermittent recurring every two to three days and lasted one hour or less.  The headaches were located on the top or the right side of the head.  The Veteran described it as an earache.  They were not associated with nausea or vomiting.  They recurred at night or early morning and the Veteran described the intensity as mild to moderate.  

In a May 2011 notice of disagreement, the Veteran stated that he continued to see a doctor because of recurring severe headaches that sometimes rendered him unable to continue work and limited his ability to have a normal quality of life because he sometimes had to lay down until the headaches subsided.  

During the March 2013 Board hearing, the Veteran testified that since the March 2011 VA examination, his headaches had been about the same.  He stated that he went to VA in January and a doctor gave him "something" for headaches.  He explained that it was a new medication.  The Veteran testified that in the last couple years the headaches were getting worse.

VA medical records dated from October 2013 to March 2014 are negative for complaints, findings, or treatment for headaches.  

An April 2014 VA neurological examination shows that the Veteran complained of headaches on the right side of his head, mostly in the morning that lasted thirty to forty-five minutes.  The Veteran stated that they bothered him when he had to work.  He had a headache approximately four days a week with a pressure-type pain of 7/10 severity.  The Veteran had clinic visits, but denied any emergency room visits or hospitalizations.  He had lost fourteen days of work due to headaches.  He took Firoicet every time for the headaches and took it at least one day per week.  He also took Aleve for headaches.  He denied any seizures, alteration of consciousness, vomiting, or headaches that woke him up from sleep.  The examiner noted that the Veteran had headache pain localized to one side of pain, less than one day.  He did not experience non-headache symptoms associated with the headaches, including symptoms associated with aura prior to headaches.  The examiner indicated that the Veteran did not have characteristic prostrating attacks of migraine or non-migraine headache pain and that the headache condition did not impact his ability to work.  The examiner concluded that a thorough review of the records did not reveal any visits for headaches pain since he was rated and therefore, the Veteran's claim that his headaches had worsened was not supported by the evidence.  In addition, the examiner found that there was no record of any prostrating attacks whatsoever.  He opined that it was less likely than not that the Veteran had a worsening of the service-connected headaches condition. 

Based on the above, the Board finds that the Veteran's headache symptoms most nearly approximate the criteria for the currently assigned initial 0 percent rating.  In order to warrant an initial compensable disability rating, the Veteran's headaches must result in characteristic prostrating attacks averaging one in two months over the last several months.  38 C.F.R. § 4.7, 4.124a, Diagnostic Code 8100 (2014). While the Veteran reports recurring headaches that require prescription and over the counter medications, he has not indicated that they are of such severity that they result in any characteristic prostrating attacks.  Significantly, the April 2014 VA  examiner concluded that the Veteran did not have prostrating headaches, and that the Veteran's headaches disability had not increased in severity since he was first granted service connection.  The examiner considered the Veteran's description of the headache episodes and provided a medical opinion that did not describe a characteristic prostrating attack.  Therefore, the Board finds that prostrating attacks are not shown to have occurred once every two months.  The Board does not find that preponderance of the evidence is against a finding that the headache disability has resulted in characteristic prostrating attacks occurring an average of once every two months over the past several months, and the criteria needed for a compensable 10 percent disability rating for headaches are not met.

The Board has considered rating the Veteran's headaches under other Diagnostic Codes, in order to provide him with the most beneficial rating.  However, as the criteria in Diagnostic Code 8100 most accurately describe the symptoms associated with the Veteran's service-connected headaches, the Board finds that is the most appropriate Diagnostic Code under which to rate the Veteran's disability. 38 C.F.R. § 4.7, 4.124a, Diagnostic Code 8100 (2014). 

The above determinations are based on application of pertinent provisions of VA's rating schedule.  The Board finds that the rating criteria fully describe the symptoms of the Veteran's headaches and provide for higher ratings.  Therefore, the Board finds that the Veteran's service-connected headache disability and its manifestations are not exceptional.  Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of higher ratings on an extraschedular basis.  38 C.F.R. § 3.321(b)(1) (2012). The Board further finds that there is no evidence of marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating for these issues.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  Some interference with employment is anticipated by the assigned ratings, but the Board finds that interference does not rise to the level of marked.  The Veteran contentions that his headaches sometimes render him unable to work and require that he lay down is not so unusual or exceptional a disability picture to render the schedular ratings in adequate.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the schedular rating criteria.  Significantly, the Veteran's headaches are not shown to have resulted in prostrating attacks during the period on appeal because the VA examiner provided an opinion that the headaches described by the Veteran did not meet the criteria to be characteristic prostrating attacks.  Therefore, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321 (2014).

Accordingly, the Board finds that an initial compensable disability rating is not warranted for service-connected headaches.  As the preponderance of the evidence is against the claim, the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for headaches is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


